                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL FINANCIAL                      :
COMPANY, LLC,                                :               CIVIL ACTION
         Plaintiff,                          :
                                             :
       v.                                    :
                                             :               NO. 18-cv-2120
ODARA JABALI-JETER,                          :
         Defendant.                          :

                                            ORDER

       AND NOW, this      28TH .of May, 2019, upon consideration of Plaintiff’s Motion for

Sanctions and Contempt, (ECF No. 18); Defendant’s Response in Opposition (ECF No. 20); the

evidence presented at the Court’s evidentiary hearing held on this Motion, (ECF No. 30); and the

Parties’ respective submissions, (ECF Nos. 28, 32); IT IS HEREBY ORDERED as follows:

       1.     Plaintiff’s Motion for Sanctions is GRANTED. Plaintiff shall submit its billing

              records and/or an affidavit, within 14 days of this Order, setting forth their fees

              and expenses incurred as a result of Defendant’s spoliation of evidence.

              Defendant shall have fourteen days thereafter to respond.

       2.     Defendant Odara Jabali-Jeter shall appear before the Honorable C. Darnell

              Jones II to show cause why she should not be held in contempt for failing to

              comply with the May 29, 2018 Court Order. The Show Cause Hearing will be

              scheduled by the Honorable C. Darnell Jones II in a future order.


                                                             BY THE COURT:


                                                              /s/ Lynne A. Sitarski                 .
                                                             LYNNE A. SITARSKI
                                                             United States Magistrate Judge
